Exhibit T3E.4 Invitation to active shareholders of record: You’re Invited! Please join members of the Kinney Board of Directors for a special meeting explaining our plan for the transition of ownership and changes to the ESOP/401(k) Plan. You are welcome to bring a family member or personal advisor with you. We’ve scheduled multiple sessions for your convenience.See the back of this card for meeting locations and times. RSVP by calling, toll-free, the Kinney Help Line at 1-866-376-7487. Please indicate which meeting you are attending and whether you plan on bringing a guest with you. You may also want to bring the materials in this packet to the meeting.We look forward to seeing you! Please RSVPto the Meeting Nearest
